PER CURIAM.
Hector Caraballo appeals the trial court’s denial of his motion to void his plea in case number F02-12509C. Although the State has filed its Answer Brief maintaining its position that the record was sufficient to support the trial court’s denial of Caraballo’s motion to void the plea, the State does not object to remanding the case for an evidentiary hearing so that the trial court can reconsider the issue.
Caraballo claims in his Initial Brief that the court translator did not properly translate the plea agreement. However, for practical considerations as outlined in the State’s motion to expedite, we reverse and remand the case for an evidentiary hearing so Caraballo’s claim that the court translator erroneously interpreted the plea agreement and thus misadvised him regarding the nature of the plea agreement and/or sentence can be considered.
Reversed and remanded with instructions.